Christa Constr., LLC v Vanguard Light Gauge Steel Bldgs. (2020 NY Slip Op 07988)





Christa Constr., LLC v Vanguard Light Gauge Steel Bldgs.


2020 NY Slip Op 07988


Decided on December 23, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 23, 2020

PRESENT: WHALEN, P.J., CENTRA, CURRAN, WINSLOW, AND BANNISTER, JJ. (Filed Dec. 23, 2020.) 


MOTION NO. (199/20) CA 19-01912.

[*1]CHRISTA CONSTRUCTION, LLC, PLAINTIFF-RESPONDENT, 
vVANGUARD LIGHT GAUGE STEEL BUILDINGS, A DIVISION OR SUBSIDIARY OF SHELTER2HOME, LLC, DEFENDANT-APPELLANT. (APPEAL NO. 3.)

MEMORANDUM AND ORDER
Motion for reargument or leave to appeal to the Court of Appeals denied.